     Case 2:18-cv-02672-MCE-DB Document 48 Filed 07/08/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT C. TURNER,                                  No. 2:18-cv-2672 MCE DB P
12                       Plaintiff,
13            v.                                         ORDER
14    CA DEPT. CORR. AND REHAB., et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner who is proceeding pro se and in forma pauperis. Plaintiff seeks

18   relief pursuant to 42 U.S.C. § 1983. In this order, the court addresses plaintiff’s difficulties

19   serving defendant Anderson and orders plaintiff to show cause why Anderson should not be

20   dismissed from this action.

21                                            BACKGROUND

22          In June 2019, this court found service of the complaint appropriate on defendants Adams,

23   Church, and Anderson. Plaintiff originally submitted service documents for these defendants on

24   July 1, 2019. (ECF Nos. 17, 18.) On July 12, 2019, this court ordered the United States Marshal

25   (“USM”) to seek waiver of service from each defendant. (ECF No. 20.) On November 20, 2019,

26   an unexecuted summons was returned for defendant Anderson. (ECF No. 26.) A notation on the

27   summons stated “Per CDCR they do not have a Robert Anderson.”

28   ////
                                                        1
     Case 2:18-cv-02672-MCE-DB Document 48 Filed 07/08/20 Page 2 of 3

 1          On November 25, 2019, this court ordered plaintiff to provide additional information to

 2   serve defendant Anderson. (ECF No. 27.) Plaintiff was given two more opportunities to do so.

 3   (See ECF Nos. 33, 36.)

 4          On March 5, 2020, plaintiff filed a request for assistance in locating Anderson. (ECF No.

 5   38.) Plaintiff explained that he and his spouse had attempted to locate Anderson through on-line

 6   searches and through contact with several governmental agencies. Because plaintiff had made

 7   significant efforts to locate Anderson, this court directed defendants’ counsel to attempt to obtain

 8   a forwarding address for Anderson or other identifying information. In response, defendants’

 9   counsel provided information on Anderson, who was employed by CDCR as a contract physician

10   for a short period of time in 2017. Defendants’ counsel provided an address, phone number, and

11   e-mail address. (ECF No. 40.)

12          This court then ordered the USM to serve the complaint on Anderson at the address

13   provided by defendants’ counsel. However, process directed to Anderson was again returned

14   unserved. The USM was “unable to locate” Anderson at the address provided. (See ECF No.

15   47.) In addition, the USM noted that, according to a neighbor, Anderson had not resided at that

16   address since 2017.

17                                              DISCUSSION

18          Federal Rule of Civil Procedure 4(m) provides a time limit for service of a complaint:

19                  If a defendant is not served within 90 days after the complaint is filed,
                    the court--on motion or on its own after notice to the plaintiff--must
20                  dismiss the action without prejudice against that defendant or order
                    that service be made within a specified time. But if the plaintiff
21                  shows good cause for the failure, the court must extend the time for
                    service for an appropriate period.
22

23   While a plaintiff who has been granted in forma pauperis status is entitled to rely on the USM to

24   serve a defendant, it is the plaintiff’s duty to provide the defendant’s address. Walker v. Sumner,

25   14 F.3d 1415, 1422 (9th Cir. 1994) (“[W]here a pro se plaintiff fails to provide the Marshal with

26   accurate and sufficient information to effect service of the summons and complaint, the court’s
27   sua sponte dismissal of the unserved defendants is appropriate.”), overruled on other grounds by

28   Sandin v. Connor, 515 U.S. 472 (1995); see also Howard v. Encinas, No.1:18-cv-01710 DAD
                                                        2
     Case 2:18-cv-02672-MCE-DB Document 48 Filed 07/08/20 Page 3 of 3

 1   EPG, 2020 WL 2489634, at *2 (E.D. Cal. May 14, 2020) (same) (citing Walker, 14 F.3d at 1421-

 2   22).

 3           This court has given plaintiff a substantial period of time to attempt to locate defendant

 4   Anderson and enlisted the aid of defendants’ counsel as well. Plaintiff will be given one final

 5   opportunity to either provide Anderson’s address or show cause why Anderson should not be

 6   dismissed from this action. Plaintiff is advised that any dismissal of Anderson will be without

 7   prejudice. If plaintiff is later able to locate Anderson, the dismissal will not prevent plaintiff from

 8   pursuing an action against Anderson.

 9           Accordingly, IT IS HEREBY ORDERED that within thirty days from the date of this

10   order, plaintiff shall either provide an address for defendant Anderson or show cause why

11   Anderson should not be dismissed from this action without prejudice.

12   Dated: July 7, 2020

13

14

15

16

17   DLB:9
     DB/prisoner-civil rights/turn2672.8e(2)
18

19

20
21

22

23

24

25

26
27

28
                                                         3
